Mr. Justice Green
delivered the opinion of the court,
The seventh section of the supplement to the charter of the city of Scranton (Act of 30th March, 1867, P. L., 630), provides “that the treasurer of said city shall be required to give bonds to the Commonwealth for all moneys received by him for the use of the Commonwealth, and shall settle his accounts with the Auditor General, as treasurers of counties are required to do.” It also provides that the mercantile appraiser appointed for the city, “shall receive the same fees for his services, and be paid in like manner as the appraiser appointed by the commissioners of Luzerne county are paid.”
Under this law the treasurers of the city of Scranton are required to give bonds and settle their accounts with the Auditor General in the same manner as treasurers of counties are required to do, and the appraisers are to be paid in the same manner as county appraisers of Luzerne county are paid. P>y the 33d and 34th sections of the Act of 15th April, 1834, Purd., 306, pi. 8 and 9, county treasurers are required to give two bonds, one to the county conditioned for a just account of all moneys that may come into their hands on behalf of the county, and the other for the faithful discharge of all duties enjoined upon them by law on behalf of the Commonwealth, and for the payment of all moneys received by them for the use of the Commonwealth. In the present case, the city treasurer received the fees due the appraiser, as well as the license fee from the persons appraised, and the question is whether his obligation to pay the appraiser's fees over,arises under the bond given to the city, or under the bond given to the Commonwealth. That depends upon whether the duty to make such payment is a duty to the Commonwealth or to the city. By the 8th section of the Act of 16th April, 1845: Bright. Purd., 1458, pi. 14, the appraisers are required to fur*144nish to the treasurer of the proper city or county a certified list of the dealers, and the treasurer is required, within twenty days thereafter, to transmit to the Auditor General a copy of such list; and he is also required to “receive and collect, together with the fees of the appraiser, and his own fee, the sums to be paid by such dealers for their licenses in the manner directed by law.”
Under this law it is very plain that the duty of the treasurer to collect, and therefore to account for the fees of the appraisers is a duly owing to the Commonwealth. This is made still more clear by the seventh section of the Act of 7th April, 1830, Purd., 1458, pi. 15, which provides that “it shall be the duty of the Auditor General to charge the treasurers of the said cities or counties with the amount payable by the several persons mentioned in said lists.” The 12th section of the Act of 22d April, 1846, extended the 5th, 6th, 7th and 8th sections of the Act of 16th April, 1845, which was originally confined to the counties of Philadelphia and Allegheny, to all the remaining counties of the Commonwealth, and fixed the compensation of appraisers at thirty-seven and a half cents for each certificate of license issued, and three cents for each mile travelled. It also directed an account of the mileage to be made out and verified by affidavit, and that upon approval by the treasurer, the same should be paid by the treasurer out of any state taxes in his hands. There is perhaps some doubt owing to the peculiar phraseology of the latter part of the section, whether the treasurer was to pay the appraiser’s fees as well as "his mileage out of state taxes in his hands, but it is not very material to settle the doubt, because the 1st section of the Act of 13th March, 1847, Purd., 1458, pi. 17, repeals so much of any law as requires payment from county treasurers of the costs of collecting mercantile taxes, and directs that they shall be paid out of the state treasury on the warrants of the Auditor. General. If the expression, “ costs of collecting,” includes the appraiser’s fees, then, of course, the Commonwealth is interested in their payment, aud if not, the law is left as it was before, in which event also the Commonwealth is interested, as we have seen. The 8th section of the Act of 15th April, 1850, Purd., 1458, pi. 18, directed that the mileage of appraisers should be paid by the state treasurer on the warrant of the Auditor General, and repealed so much of the 12th section of the Act of 22d April, 1846, as authorized county treasurers to pay it. It is not easy to see why this Act was passed, if the Act of 13th March, 1847, was limited to mileage, as in that event the Act of 1850 would be a mere repetition of the Act of 1847. But however that may be, and conceding that the Act of April 22d, 1846, § 12, is not clear in *145directing bow the appraiser’s fees shall be paid, we think it plain that the 7th section of the Act of April 7th, 1880, in connection with the 8th section of the Act of 16th April, 1845, makes the collection, adjustment and payment of the appraiser's fees a'Commonwealth matter. It is true this legislation does not direct the fees to be paid out of the state treasury, nor indeed does it, or any other legislation to which we are referred, direct them to be paid out of any treasury, but it does direct that the treasurer shall collect the appraiser’s fees, with the license fees, and shall transmit to the Auditor General a certified list of all dealers subject to the tax, and that the Auditor General shall charge the treasurers with the amounts payable by the persons mentioned in the lists. The duty of collecting the appraiser’s fees therefore is as much a Commonwealth duty as the duty of collecting the tax itself, and when collected the whole account is to be settled with the Auditor General, who is a state and not a county officer. Of course the appraiser’s fees belong to the appraiser, but the duty of paj-ing them is a duty enjoined by law in behalf of the Commonwealth, and this brings it within the very terms of the conditions of the bond required to be given by treasurers, both of cities and counties, to the Commonwealth. Whether these fees must be paid by the county or city treasurer to the state treasurer, and by him to the appraiser, or whether they may be paid directly by the city or county treasurer to the appraiser, it is not material in this case to decide, as there was no payment whatever of the amount now claimed, and there was an undoubted breach of condition in that respect. But as we are of opinion that the bond in suit was not the one whose condition was broken, there can be no recovery in this action.
Judgment affirmed.